Citation Nr: 1109685	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to June 1990 and from December 1995 to March 1996.

This claim comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2010.  She submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.

The issue of entitlement to service connection for major depression, including as secondary to service-connected PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After careful consideration of the record, the Board finds that the December 2007 statement from the Veteran constitutes a notice of disagreement with the December 2007 rating decision which confirmed and continued a 50 percent disability rating for PTSD.  The Board notes that no statement of the case has been issued in response to this notice of disagreement.  Therefore, the Board must remand this issue so that the Veteran may be provided with a statement of the case and the opportunity to perfect a timely appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Archbold v. Brown, 9 Vet. App. 124 (1996).

Regarding the claim for a TDIU rating, the Board finds that this claim is inherently related to questions of the rate of compensation assigned for the service-connected PTSD, since the overall combined rating is addressed by the provisions of 38 C.F.R. § 4.16.  A decision on the underlying claim of entitlement to an increased rating for PTSD could have significant impact on the TDIU claim.

Once the issue involving an increased rating for PTSD has been adjudicated, VA may consider the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Board notes that there is evidence from Haley Veteran's Hospital which includes a statement from J.H., PhD., which finds that the Veteran is unemployable due to chronic depression, fears of confrontation, excessive passivity, constant fears for personal safety, constantly overwhelmed by life stresses, and PTSD symptoms including horrific nightmares, flashbacks, fear of men, inability to develop trusting relationships and friendships, avoidance of any reminders of trauma, panic attacks, chronic suicidal ideation, guilt, shame, etc. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to issue a Statement of the Case as to the issue of entitlement to an increased evaluation for PTSD, currently rated 50 percent disabling.  The Veteran should be advised in this regard that a timely Substantive Appeal must be filed in order to perfect the appeal of this issue to the Board.

2.  Then, following completion of any other indicated development, the RO should readjudicate the issue of a total rating based upon individual unemployability by reason of service-connected disability in light of all the evidence of record, to include the August 2010 statement from Dr. J.H.  This action should address the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an appropriate period of time for response thereto.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


